Citation Nr: 0729343	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision impairment.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.
 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.

The veteran presented testimony at a hearing before the Board 
in November 2005.  A transcript of this hearing has been 
associated with the veteran's claims file.  The case was 
remanded for additional development of the record in February 
2006.

A review of the record reflects that service connection is in 
effect for a scar of the left eye lid, currently rated as 
zero percent (noncompensable).  (See, Rating Decision dated 
February 2003).  The record also discloses that in a VA 
examination report dated March 2006, the examiner was of the 
opinion the veteran has very slight ptosis secondary to the 
1981 (in-service) motor vehicle accident.  (See, VA 
Outpatient Record dated August 2006 (same effect)).  As such, 
a liberal reading of the record appears to have reasonably 
raised the issue of entitlement to an increased (compensable) 
rating for the residual scarring of the left eye lid.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) listing one 
of eight characteristics of disfigurement as surface contour 
of scar elevated or depressed on palpation) (2006).  In light 
of the foregoing, and the fact that this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.





FINDINGS OF FACT

1.  The veteran is not shown to have vision impairment due to 
any event or incident of his period of active service. 

2.  The veteran is not shown to have a left knee disability 
due to any event or incident of his period of active service.

3.  The veteran is not shown to have a right knee disability 
due to any event or incident of his period of active service.


CONCLUSIONS OF LAW

1.  A disability manifested by vision impairment was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  A left knee disability, including knee strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R.             §§ 
3.303, 3.309 (2006).

3.  A right knee disability, including knee strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R.        §§ 3.303, 
3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

Specifically, the RO has obtained records of treatment and 
made sufficient efforts to obtain any additional medical 
treatment records.  The RO also afforded the veteran a VA 
examination in March 2006, in conjunction with his claims.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in November 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claims. 

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id. 

Here, the VCAA letter was issued prior to the appealed 
January 2003 rating decision, thus posing no procedural 
concerns in view of the Mayfield decision. 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
veteran was fully notified of the assigned disability rating 
in the appealed rating decision, and of VA's practices in 
assigning ratings and effective dates in an August 2006 
supplemental VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in an additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).   

II.  Law and Regulations 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Vision Impairment

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, 
vision impairment.  Service medical records show that during 
service the veteran was seen in September 1981, after a motor 
vehicle accident for treatment for multiple lacerations of 
the left forehead and left upper eyelid, and of the left 
orbit.  A hospital narrative summary at that time noted that 
vision was 20/20 in the right eye and 20/25 in the left eye.  
Other findings were basically normal, except for lacerations 
of the upper eyelid on the left side involving the lid margin 
and also the orbit.  Upon separation examination in March 
1984, the veteran's distant and near visual acuity for the 
both eyes (uncorrected) were charted at 20/20.

When the veteran was examined by VA in March 2006, the 
examiner referred by history that the veteran sustained a 
laceration of the left upper eye lid due to a 1981 motor 
vehicle accident.  Upon eye examination, the veteran's visual 
acuity was charted at 20/40 (near without glasses) in both 
eyes; at 20/20 (near with best correction) in both eyes; at 
20/25 (far without glasses) in the right eye and 20/20 (far 
without glasses) in the left eye; and at 20/20 (far with best 
correction) in both eyes.  The diagnoses included status post 
lid repair left eye, left upper lid with 1-millimeter ptosis, 
but with excellent function and excellent cosmetic result.  
With regard to whether the veteran had any residual eye 
problems from the motor vehicle accident that occurred in 
1981, the examiner stated that "he has a very slight ptosis 
of the left upper lid but excellent functional cosmetic 
result."  The examiner also observed that there was some 
pressure in the large optic cup for each eye, but noted that 
the veteran's pressures were within normal limits.

Of record are VA outpatient treatment records dated from 
February 2003 to August 2006.  These records indicated that 
in August 2006 the veteran's vision was within normal limits.

While the March 2006 VA examination report indicates a very 
slight residual disfigurement of the left eye lid, identified 
as ptosis (a.k.a., drooping eyelid), the record reflects that 
in a February 2003 rating decision, service connection has 
already been established for residual scarring of the left 
eye lid, which is a listed condition under Diagnostic Code 
7800 and contemplates disfigurement of the head, face, and 
neck.  38 C.F.R. § 4.118.

Contrary to the veteran's contentions, he has presented no 
evidence of chronic visual impairment in service or for more 
than two decades following his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although 
the service medical records document that the veteran was 
involved in a motor vehicle accident in 1981, the service 
hospital records do not indicate that the veteran sustained a 
disability manifested by visual impairment as result thereof.  
Instead, they indicate that his visual acuity was found to be 
within normal limits.  These same normal findings were 
charted on the veteran's separation examination in March 
1984, with similar findings recorded during the veteran's 
most recent VA eye examination in March 2006, as well in 
August 2006.  Thus, the only evidence of record supporting 
the veteran's claim of vision impairment is his own lay 
opinion.  Again, however, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for vision impairment, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Left and Right Knee Disabilities 

Service medical records show that during service the veteran 
was seen for a left knee soft tissue injury in 1982.  There 
was no mention of the right knee.  No further treatment was 
indicated, and his March 1984 separation examination revealed 
no symptomatology involving the left or right knee.  Clinical 
evaluation of the lower extremities was normal.  

VA outpatient treatment records dated between February 2003 
and August 2006 indicate that in March 2006, the veteran was 
afforded a VA examination in connection with his left and 
right knee claims.  The veteran told the examiner that he 
started having pain in his knees two years ago and that he 
does not use any braces, supports, canes or crutches.  The 
veteran also told the examiner that he works in surveillance, 
which requires standing and squatting.  The examiner noted 
that he has no additional limitation with flare-ups or 
repetitive use and has a normal gait.  The examiner indicated 
that the veteran had no deformities, no swelling, no 
tenderness, stable medial and collateral ligaments, and 
anterior and posterior ligaments.  The range of motion of the 
knees was 0 to135 degrees without pain.  It was charted that 
the active range of motion did not produce weakness, fatigue, 
or incoordination.   He was diagnosed with knee strains with 
a normal MRI.

The examiner rendered a medical nexus opinion as to the 
veteran's knee complaints.  The examiner stated that the 
veteran's complaints were less likely than not related to his 
military service.

The Board has reviewed all of the above medical records and 
finds no evidence suggesting that a disability of the knees 
was manifested during service.  In fact, the March 2006 VA 
opinion clearly reflects the absence of such a causal 
relationship, and the Board notes that this opinion was based 
on a claims file review and is of substantial probative value 
as a result.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative);   Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).

The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of his left and right 
knee pain.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a left and right 
knee disability, and this appeal must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for vision impairment is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


